Citation Nr: 0309896	
Decision Date: 05/23/03    Archive Date: 05/27/03	

DOCKET NO.  01-04 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Waiver of recovery of overpayments of VA pension benefits of 
$5,193, $1,418, and $41,416.20.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from November 1970 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 waiver decision issued 
by the Montgomery, Alabama, Department of Veterans Affairs 
(VA) Regional Office Committee on Waivers and Compromises 
(RO), which determined that the veteran had been overpaid a 
total of $48,027.20 in VA pension benefits, and which found 
that the veteran failed to timely request waiver of the 
initial two overpayments created of $5,193 and $1,418, and 
determined that the final overpayment of $41,416.21 resulted 
from actions of the veteran which constituted bad faith and 
which precluded waiver of the overpayment.  The case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained. 

2.  As a result of cervical spine and associated neurological 
injuries received by the veteran in a motor vehicle accident, 
and pursuant to the veteran's claim, the RO granted the 
veteran entitlement to nonservice-connected pension benefits 
with special monthly pension for aid and attendance in an 
August 1995 rating decision effective from April 1995.  

3.  The veteran was notified of this award of VA benefits and 
informed that VA pension was paid to make up the difference 
between any household countable annual income and a maximum 
annual rate, and that it was essential that he report all 
income from every source in his household accurately and in a 
timely manner to VA, and that any failure on his part to 
promptly and accurately report all household income would 
result in an overpayment which he would be required to repay 
to VA.  

4.  Because the veteran failed to report all family income, 
the RO took action to retroactively reduce the veteran's past 
pension benefits which resulted in the creation of an 
overpayment of $5,193 of which the veteran was notified in 
September 1998; this notification informed the veteran that 
he had 180 days from the date of notice to file a request for 
waiver of that overpayment and the veteran did not request 
such waiver within 180 days.  

5.  Because the veteran failed to report all family income, 
the RO took action to retroactively reduce the veteran's past 
pension benefits which resulted in the creation of an 
overpayment of $1,418 of which the veteran was notified in 
October 1999; this notification informed the veteran that he 
had 180 days from the date of notice to file a request for 
waiver of that overpayment and the veteran did not request 
such waiver within 180 days.  

6.  Because the veteran had failed to timely and accurately 
report all family income from every source, VA again 
discovered the existence of unreported family income in 2000, 
commencing in 1997, which again resulted in a retroactive 
reduction of VA pension benefits which resulted in the 
creation of an overpayment of $41,416.20; the veteran was 
notified of this overpayment and he did request waiver within 
180 days of such notification. 

7.  The veteran's repeated failure to accurately and timely 
report the receipt of all family income, despite repeated 
instructions from VA to do so and given the veteran's clear 
knowledge of the creation of two earlier overpayments based 
upon his failure to accurately and timely report receipt of 
all family income, arises to a level of willful 
misrepresentation of material facts and/or a willful failure 
to disclose material facts on the part of the veteran, with 
knowledge that such misrepresentation or failure would result 
in the erroneous award or erroneous retention of VA benefits, 
and also constitutes conduct amounting to unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense, with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and which resulted in a 
loss to the Government.  


CONCLUSIONS OF LAW

1.  The veteran did not file a timely request for waiver of 
overpayments of VA pension benefits of $5,193 and $1,418 and 
there is no evidence of any valid excuse for the failure to 
request such waiver within 180 days of his receipt of the 
notices of these overpayments.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5302 (West 2002); 38 C.F.R. § 1.963 
(2002).  

2.  The misrepresentation of material facts and/or bad faith 
on the part of the veteran in creation of the overpayment of 
pension benefits of $41,416.20 precludes waiver 
consideration.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5302 (West 2002); 38 C.F.R. §§ 3.1(aa), 1.962, 1.965, 3.660 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The notice and duty-to-assist provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) are relevant to 
chapter 51 of title 38 of the United States Code and do not 
apply in waiver of overpayment cases which are governed by 
chapter 53.  Barger v. Principi, 16 Vet. App. 132, 138 
(2002).

A request for waiver of an indebtedness in cases other than 
loan guaranty (overpayments) shall only be considered if made 
within 180 days following the date of notice of indebtedness 
issued on or after April 1, 1983, by the VA to the debtor.  
The 180-day period may be extended if the individual 
requesting waiver demonstrates to the Chairperson of the 
Committee on Waivers and Compromises that, as a result of an 
error by either the VA or the Postal authorities, or due to 
other circumstances beyond the debtor's control, there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requestor does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180-day 
period be computed from the date of requestor's actual 
receipt of the notice of indebtedness.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.963(b)(2). 

The recovery of any payment or the collection of any 
indebtedness (or any interest thereon) may not be waived if 
there exists in connection with the claim for such waiver an 
indication of fraud, misrepresentation, or bad faith on the 
part of the person having an interest in obtaining waiver of 
such recovery or the collection of such indebtedness (or any 
interest thereon).  38 U.S.C.A. § 5302(c).  

Bad faith generally describes unfair or deceptive dealing by 
one who seeks to gain thereby at another's expense.  A 
debtor's conduct in connection with a debt arising from 
receipt of VA benefits exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the Government.  38 C.F.R. § 1.965(b)(2).  
Misrepresentation of a material fact must be more than non-
willful or mere inadvertence.  38 C.F.R. § 1.962(b).  

A veteran who is receiving pension must notify VA of any 
material change or expected change in his own or other family 
income or other circumstances which would affect his 
entitlement to receive, or the rate of, the benefit being 
paid.  Such notice must be furnished when the recipient 
acquires knowledge that he would begin to receive additional 
income.  38 C.F.R. § 3.660.  

Facts:  As a result of the veteran's involvement in a motor 
vehicle accident with resulting cervical spine and associated 
neurological injury, and pursuant to the veteran's 
application, the RO granted nonservice-connected pension 
benefits and special monthly pension for aid and attendance 
in an August 1995 rating decision made effective from April 
1995.  The medical records on file associated with this 
allowance noted cervical spine injury, resolved, acute 
bronchitis and a history of carpal tunnel release in 1991.  
No medical evidence on file shows or suggests that the 
veteran was psychiatrically impaired or otherwise lacked 
competence to handle his own personal and financial affairs.  
A hospitalization record indicated that the veteran was 
highly motivated throughout his hospitalization, very 
pleasant and interacted well with patients and staff.  

The veteran was notified by VA of his award of pension 
benefits and at that time was specifically informed that VA 
pension benefits were a form of subsistence allowance paid to 
make up the difference between any of the veteran's countable 
annual family income and a maximum annual rate.  He was 
specifically informed that he was required to immediately 
inform VA if there was any change in his family income or 
status or number of dependents, and that a failure to provide 
such prompt notice would result in an overpayment of pension 
benefits which he would be obligated to repay.  

In April 1996, the veteran submitted an eligibility 
verification report in which he indicated that his spouse had 
wages of $8,800 for 1995 but would only have income of $1,200 
for 1996.  He reported that his wife had been terminated from 
her employment.  In January 1997, the veteran submitted 
another eligibility verification report in which he indicated 
that his spouse earned only $1,200 in 1996 and had no income 
for 1997.  The RO took award action to calculate the 
veteran's monthly amount of pension benefits based upon the 
income reported by the veteran in these eligibility 
verification reports.  

In August 1998, the RO discovered through independent income 
verification matching with other Federal departments that the 
veteran and his spouse had had unreported income of $15,175, 
counted effective from May 1, 1995, the date VA pension 
benefits began.  Additionally, one dependent child had been 
removed effective May 1, 1995, and was then added back 
effective February 1, 1997.  This adjustment resulted in a 
reduced amount of pension payable, and this resulted in the 
creation of an overpayment of $5,195.  In September 1998, VA 
notified the veteran of this overpayment amount and his right 
to request waiver of the debt within 180 days from the date 
of the letter.  The veteran did not request waiver of this 
particular indebtedness within 180 days.  

In October 1999, the RO again discovered the existence of 
unreported income, through income verification matching, of 
$6,525 for the veteran's spouse, which income was counted 
effective February 1, 1996.  This additional income resulted 
in a retroactive reduction in periodic monthly pension 
payments which resulted in the creation of an overpayment of 
$1,418.  VA notified the veteran of this overpayment in 
October 1999, and this letter included notice that the 
veteran must request waiver of the debt within 180 days from 
the date of the letter.  The veteran did not request waiver 
of this particular indebtedness within 180 days.  

In October 2000, the RO again discovered through income 
verification matching that the veteran's spouse had 
previously unreported wages of $9,723 to be counted effective 
February 1, 1997.  These wages resulted in a retroactive 
reduction of monthly payable pension benefits and resulted in 
the creation of an overpayment of $41,416.21.  VA notified 
the veteran of this overpayment by letter dated October 23, 
2002.  The veteran did request waiver of overpayment the 
following month in November 2000.  

In attempting to resolve the actual amounts of family income 
received by the veteran, the RO posted a letter to him in 
December 1999 requiring clarification of both earned and 
unearned income the veteran's spouse received during calendar 
year 1997.  The veteran responded in early January 2000 that 
"she was not working anywhere."  

In April 2001, the veteran testified at a personal hearing at 
the RO.  At that time, the veteran stated that his spouse had 
been employed since April or March 1998.  He said she had 
earlier worked in "January, December or November 1995" and 
that he himself worked for one month in 1995.  Thereafter, he 
reported that she did not again begin work until March or 
April 1998.  During this hearing, the hearing officer 
explained in detail the reasons for creation of the 
overpayments at issue.  When informed that there was income 
verification matching evidence that his wife did work in 1996 
and 1997, with wages in excess of what the veteran had 
reported, the veteran disagreed.  The hearing was adjourned 
for a brief time, and when it was resumed the veteran's 
representative stated that the veteran was going to forward 
additional evidence to be considered in support of his 
request for waiver; however, no further evidence of this 
nature was forwarded by the veteran after this hearing.  

In his June 2001 substantive appeal, the veteran wrote that 
his spouse and he had been separated several times since he 
began drawing pension.  He wrote that "we live in the same 
house but separate lives."  He wrote that when she went to 
work, "her income was not available to me and I still don't 
know how much she makes."  He also reported that he had been 
under a lot of stress and that it was not his intention to 
mislead VA.  He said that his disability interfered with his 
"thought process."  

Analysis:  With respect to the initial overpayments of $5,193 
and $1,418, the Board finds that the veteran failed to 
request waiver within 180 days of his notifications of these 
overpayments.  The veteran was notified of these overpayments 
on September 12, 1998, and October 12, 1999, respectively.  
No waiver was requested until November 2000, well after the 
180-day period had expired for each notice.  A request for 
waiver of indebtedness of an overpayment of pension shall 
only be considered if made within 180 days following the date 
of notice of the indebtedness.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.963(b)(2).  

The only exception provided in the law and regulation is 
where, as a result of an error by either the VA or the Postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in the debtor's receipt 
of the notification of indebtedness beyond the time 
customarily required for mailing.  The veteran has presented 
no argument nor is there any evidence on file which shows or 
suggests that the veteran failed to receive the notices of 
the first two overpayments at issue in this case.  In the 
absence of any evidence that the veteran did not receive 
adequate notice, the Board finds that the veteran failed to 
request waiver of the initial two overpayments in this case 
within 180 days and, accordingly, waiver of those 
overpayments of $5,193 and $1,418 may not be considered.  

VA notified the veteran of the last overpayment of $41,416.20 
in October 2000 and the veteran requested waiver the 
following month, so the veteran's request for waiver of the 
third overpayment at issue was timely filed.  

In the November 2000 waiver decision now on appeal, the RO 
concluded that the veteran exercised bad faith in the 
creation of the third overpayment at issue in this case of 
$41,416.20 in failing to timely and accurately report all 
family income from every source, "not just once, but right 
from the start."  The Board concurs in this essential 
judgment.  

The evidence on file shows without question that the veteran 
was notified on multiple occasions of his responsibility to 
accurately and timely report any changes in income or 
dependency because his periodic payment of pension was based 
upon assessment of other countable income against a maximum 
allowable rate.  The evidence on file demonstrates that the 
veteran failed to accurately and timely report his spouse's 
income on each and every occasion when he was requested to do 
so.  Income for 1995, 1996, 1997, and 1998 was determined 
through income verification matching to be greater than the 
veteran had reported.  Although the veteran denied that his 
wife had employment income in 1997, and it was discussed that 
he would submit evidence in support of this allegation at the 
time of the hearing, no such evidence was subsequently 
received.  Further, the veteran testified in April 2001 that 
his spouse commenced working again in March or April 1998, 
but it is clear that he did not report the fact of her new 
employment to VA at the time it occurred.  

The veteran was notified on multiple occasions of his duty to 
timely and accurately report any changes in family income, 
meaning income of his own or any other person living in his 
household.  He was informed that failure to do so would 
result in an overpayment which he would have to repay.  
Indeed, the veteran was certainly on notice of this necessity 
of accurately and timely reporting changes in income and that 
his failure to do so could result in overpayments when he was 
earlier notified by VA of an overpayment of $5,193 in 
September 1998 and when he was subsequently notified by VA in 
October 1999 that he was responsible to repay another 
overpayment of $1,418.  On each of these prior occasions, the 
sole basis for creation of the overpayment was the veteran's 
failure to report all family income from every source.  

Having initially argued during his hearing that his spouse 
was not employed during periods that income verification 
matching proved otherwise, and having failed to submit 
evidence in support of his statements as indicated during his 
personal hearing, the veteran then argued in his substantive 
appeal that, although living in the same house, he and his 
spouse were separated "several times" and that when she 
went back to work her income was unavailable to him and that 
he was unaware how much she earned.  Also in his substantive 
appeal, the veteran first raised the issue of stress and that 
his "disability" interfered with his thought process.  

The Board must account for the evidence which it finds to be 
persuasive or unpersuasive, analyze the credibility and 
probative value of all material evidence submitted by and on 
behalf of a claimant, and provide the reasons for its 
rejection of any such evidence.  See Struck v. Brown, 9 Vet. 
App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  The credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or to a certain extent, bad 
character.  

In consideration of all of the evidence on file, the Board 
finds that the statements presented by the veteran that a) 
his spouse did not work during periods when independent 
income verification matching demonstrated that she had earned 
income, and b) that the veteran and his spouse were 
separated, though living in the same house, and he was 
unaware of her income and it was not available to him, are 
inconsistent and lacking in any significant degree of 
credibility.  Certainly, the veteran has an interest in 
securing a waiver of the overpayment of pension at issue in 
this case.  

Additionally, although the veteran has most recently written 
that he is under stress and that his unspecified disability 
interferes with his thought process, there is a complete 
absence of competent clinical evidence on file which shows or 
demonstrates that the veteran is incompetent or otherwise 
unable to adequately handle his personal and financial 
affairs to the extent necessary to accurately and timely 
report all income as requested by VA during the period of its 
payment of VA pension benefits to the veteran in this case.  
The clinical evidence on file with respect to the injuries 
giving rise to the veteran's award of pension benefits in no 
way indicates that the veteran sustained any form of 
psychiatric or other form of organic impairment which could 
be used to excuse or mitigate the veteran's failure, on 
multiple occasions, to report all family income from every 
source in a timely and accurate manner.  If the veteran knew 
that his spouse had income but he was unable to determine 
what that income amounted to, because the veteran's spouse 
was living in his household, the veteran should then have 
reported these facts to VA and requested their assistance in 
determining the correct amount of his monthly payable pension 
benefits.  

Under all the circumstances, the Board finds that the 
evidence clearly and convincingly shows that the veteran took 
affirmative action to underreport his spouse's known or 
discoverable income for the years 1995, 1996, 1997, and 1998 
with the knowledge that he would consequently receive a 
higher rate of monthly pension benefits, and which in fact 
resulted in a loss to the Government.  The veteran was 
clearly on notice of what he was required to report to VA for 
the computation of his pension benefits, and his assertions 
to the contrary are not supported by the evidence and are not 
credible.  The veteran's failure to report this income 
constituted a misrepresentation of material facts in the 
present case and also constituted bad faith.  The veteran's 
consistent and repeated failure to report his spouse's income 
over the years demonstrated an intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
these actions directly resulted in a loss to the Government.  
This clear indication of bad faith on the veteran's part 
precludes consideration of waiver of any part of the final 
overpayment of $41,416.20 as a matter of law.  38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.965.  


ORDER

Waiver of recovery of overpayments of VA pension benefits of 
$5,193, $1.418, and $41,416.20, is denied.  



                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

